16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
James PETERSON, Plaintiff Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services forthe United States, Defendant Appellee.
No. 93-2891.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 14, 1994.Filed:  January 24, 1994.

Before LOKEN, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and KYLE,* District Judge.
PER CURIAM.


1
Former truck driver James A. Peterson was seriously injured in a motor vehicle accident on September 30, 1983.  The Secretary denied Peterson's application for Social Security disability benefits in April 1984 and his request for further review under  Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), in September 1989.  After a hearing in early 1991, an Administrative Law Judge issued a final decision finding that Peterson is unable to perform his past relevant work but has the residual functional capacity to perform a variety of sedentary jobs in the national economy.  Further finding that Peterson's testimony of disabling pain is not credible, the ALJ concluded that he is not disabled.  Peterson sought judicial review, and the district court1 granted summary judgment in favor of the Secretary, concluding that the ALJ's decision is supported by substantial evidence on the administrative record as a whole.  This appeal followed.


2
Peterson contends on appeal, as he did in the district court, that the ALJ should have found that Peterson suffers from an anxiety related disorder that is a listed impairment under 20 C.F.R. Part 404, Subpart P, App'x 1, Sec. 12.06;  that the ALJ failed to give appropriate weight to the medical reports of Peterson's treating physician;  and that the ALJ relied upon a vocational expert's answer to a defective hypothetical.  After careful review of the administrative record, we affirm for the reasons stated in the district court's Memorandum and Order of June 29, 1993.  See 8th Cir.  Rule 47B;   Miller v. Shalala, 8 F.3d 611 (8th Cir. 1993).  Counsel's Motion To Withdraw is denied as moot.



*
 The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota, sitting by designation


1
 The HONORABLE WILLIAM G. CAMBRIDGE, United States District Judge for the District of Nebraska